Appeal from so much of a judgment of the Supreme Court, Westchester County (Coppola, J.), dated August 30, 1982, as declared void petitions designating appellants as candidates in the Conservative Party Primary Election for the party position of County Committeeman of the Town of Cortlandt, Westchester County. Judgment reversed insofar as appealed from, on the law and the facts, without costs or disbursements, and the designating petitions in question are adjudged valid. In our opinion there was substantial compliance with section 6-132 of the Election Law with respect to the addresses of the candidates. The designating petitions in question indicated that the candidates resided in the Town of Cortlandt, specified the election district, and accurately stated their addresses. The failure to recite “Town of Cortlandt” following the candidates’ addresses does not invalidate the petitions (see Matter of Saal v Board of Elections, County of Nassau, 32 AD2d 800; cf. Matter of Rosenbaum v Power, 43 Misc 2d 377, affd 21 AD2d 700). Mollen, P. J., Damiani, Mangano and Thompson, JJ., concur.